Exhibit BRUCE J. RUSHALL EILEEN L. McGEEVER LUCI MONTGOMERY RUSHALL & McGEEVER A PROFESSIONAL CORPORATION 6100 INNOVATION WAY CARLSBAD, CALIFORNIA92009 TELEPHONE:(760) 438-6855 FACSIMILE:(760) 438-3026 rm@rushallmcgeever.com April 16, MINISTRY PARTNERS INVESTMENT CORPORATION 955 West Imperial Highway Post Office Box 1299 Brea, CA 92822-1299 Re:Registration Statement on Form S-1 Legality of Class A Notes Gentlemen: You have requested that we, as special legal counsel to Ministry Partners Investment Corporation (the "Corporation"), render our opinion as to the validity of the Corporation's issuance of up to $80,000,000 in principal amount of its Class A Notes (the "Notes") which are to be issued in three Series, Fixed, Flex and Variable, in the manner described in the Corporation's Registration Statement on
